Filed 6/12/14 Estate of Grimes CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


Estate of LUCY MAE GRIMES, Deceased.

DIANA STARNES as Administrator etc.,
         Petitioner and Respondent,                                  A139968
v.
                                                                     (San Francisco City & County
JEROME L. GRIMES,                                                    Super. Ct. No. PES-12-295916)
         Objector and Appellant.


         Appellant Jerome L. Grimes is the son of Lucy Mae Grimes, who died on July 21,
2012. Appellant appeals from the denial of his motion to have the administrator of his
mother’s estate, respondent Diana Starnes, submit to DNA testing because he believed
her to be an imposter, as a prerequisite to granting a petition to administer the estate of
Ms. Grimes.
         Appellant’s briefs present an unintelligible compilation of disjointed historical
facts, accusations, and claims which fail to comply with many fundamental rules of
appellate procedure. Those deficiencies include the failure to: (1) present legal analysis
and relevant supporting authority for each point asserted, with appropriate citations to the
record on appeal (Duarte v. Chino Community Hospital (1999) 72 Cal.App.4th 849, 856);
(2) support references to the record with a citation to the volume and page number in the
record where the matter appears; and (3) state the nature of the action, the relief sought in
the trial court, the judgment or order appealed from, and summarize the significant facts,
but limited to matters in the record (Cal. Rules of Court, rule 8.204(a)(1)(C), (2)(A), (C)).

                                                             1
       These are not mere technical requirements, but important rules of appellate
procedure designed to require litigants to present their cause systematically so that the
court “ ‘may be advised, as they read, of the exact question under consideration, instead
of being compelled to extricate it from the mass.’ ” (Landa v. Steinberg (1932) 126
Cal.App. 324, 325.)
       More importantly, the incomprehensible nature of appellant’s briefs makes it
impossible for this court to discern what precise legal or factual errors he is claiming
were made by the trial judge, and how such errors were prejudicial. We are not required
to search the record on our own seeking error. (Del Real v. City of Riverside (2002) 95
Cal.App.4th 761, 768.)
       We note that appellant appears before us in propria persona. While this may
explain the deficiencies in his briefs, it in no way excuses them. (Burnete v. La Casa
Dana Apartments (2007) 148 Cal.App.4th 1262, 1267 [“ ‘ “[T]he in propria persona
litigant is held to the same restrictive rules of procedure as an attorney” ’ ”].) Appellant’s
self-represented status does not exempt him from the rules of appellate procedure or
relieve him of his burden on appeal. Those representing themselves are afforded no
additional leniency or immunity from the rules of appellate procedure simply because of
their propria persona status. (See Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985;
see also Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246-1247.)




                                              2
                                     DISPOSITION
      The judgment is affirmed. In the interest of justice, the parties are to bear their
own costs of appeal.




                                                 _________________________
                                                 RUVOLO, P. J.


We concur:


_________________________
RIVERA, J.


_________________________
HUMES, J.




                                             3